Citation Nr: 9903877	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  97-28 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1950 to August 1952.  He died on 
August [redacted], 1994.  The appellant is the surviving 
spouse of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1996 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Additional development will be necessary to comply with the 
law, regulations and precedent decisions of the United States 
Court of Veterans Appeals.

Specifically, it is noted that the death certificate 
indicates that the veteran was an inpatient at the VA Medical 
Center (VAMC), San Juan, Puerto Rico, at the time of his 
death on August [redacted], 1994.  However, terminal hospitalization 
reports have not been requested from this facility and 
associated with the record.  A computer generated admission 
notice sheet reflects that the veteran was hospitalized at 
the aforementioned VAMC for five days and that the type of 
discharge was "Death with Autopsy."  However, neither the 
terminal discharge summary nor the autopsy report is not of 
record and it is not shown that the RO ever attempted to 
obtain these reports.  The applicable regulation, 38 C.F.R. 
§ 3.312(a) (1998), specifically states that a claim for 
service connection for the cause of the veteran's death will 
be determined by "exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports."  
(Emphasis added).  As such, additional and more complete 
records may exist concerning his final hospitalization and 
autopsy.
Well-established legal precedent holds that VA has 
constructive notice of medical records in its possession.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 
Counts v. Brown, 6 Vet. App. 473 (1994) (duty to assist is 
particularly applicable to records which are known to be in 
the possession of the Federal Government).  Therefore, all 
in/outpatient, clinical, special study, and complete autopsy 
reports corresponding to the veteran's August 1994 
hospitalization at the San Juan-VAMC must be obtained and 
associated with the file.

In addition, VA compensation examination reports and other 
documents in the file reflect that the veteran was treated in 
the late 1970s by a private fee-basis psychiatrist, Dr. 
Flavio Alvarez, M.D.  This physician was apparently 
practicing in Ponce, Puerto Rico.  Any medical records from 
Dr. Alvarez which may still exist may be important for the 
adjudication of this case given the fact that the appellant 
alleges that the veteran's service-connected psychiatric 
disorder contributed to his death from complications of 
prostate cancer.

The requisition and consideration of medical records which 
are known to be in existent and possibly relevant to an issue 
on appeal is necessary for the adjudication of the case.  
Decisions of the Board must be based on all of the evidence 
available.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 1998) 
and Gilbert v. Derwinski, 1 Vet. App. 78 (1990).  The duty to 
assist a claimant in filing an application for VA benefits 
under 38 U.S.C.A. § 5103(a) (West 1991) includes the duty to 
request information which may be pertinent to the claim.  See 
Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under section 5103(a) to assist a claimant in filing a claim 
pertains to relevant evidence which may exist or could be 
obtained).

In addition to the above, the Board notes that at the time of 
his death in August 1994, the veteran had a pending claim 
seeking entitlement to an increased rating for his 
psychiatric disorder (depressive neurosis).  See Statement in 
Support of Claim, VA Form 21-4138, dated July 12, 1994.  No 
action was taken by the RO with regard to this claim, 
presumably, in light of his death a month later.  However, in 
February 1995, the RO received the appellant's "Application 
for Dependency and Indemnity Compensation or Death Pension by 
a Surviving Spouse or Child (including Accrued Benefits and 
Death Compensation, where Applicable)," VA Form 21-534 
(emphasis added).  As this form was received within a year of 
the veteran's death, a claim of entitlement to these benefits 
for accrued purposes has been filed by the appellant.  38 
C.F.R. §§ 3.152(b)(1); 3.1000(c) (1998); see also Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998) (U. S. Court of Appeals 
for the Federal Circuit held that in order for a surviving 
spouse to be entitled to accrued benefits, the veteran must 
either have had a claim pending at the time of his death for 
such benefits or else be entitled to them under an existing 
rating or decision).  Accordingly, this claim is referred to 
the RO for appropriate development and adjudication.

Finally, in light of the above, the Board notes that a claim 
for Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 is reasonably raised by the 
record, as inferred from the aforementioned accrued claim 
seeking an increased rating above 50 percent for the 
veteran's depressive neurosis.  This claim must be 
adjudicated by the RO in accord with the U. S. Court of 
Veterans Appeals (the Court) decision in Green v. Brown, 10 
Vet. App. 111 (1997).  In Green v. Brown, the Court held that 
pursuant to section 1318(b) and 38 C.F.R. § 3.22(a), a 
survivor "is given the right to attempt to demonstrate that 
the veteran hypothetically would have been entitled to 
receive a different decision on a service-connection-related-
issue . . .  based on evidence in the veteran's claims file 
or VA custody prior to the veteran's death and the law then 
or subsequently made retroactively applicable."  
Accordingly, this claim is referred to the RO for appropriate 
development and adjudication as well.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the VAMC in San 
Juan, Puerto Rico, and request copies of 
all medical records which this facility 
has in its possession pertaining to the 
veteran's final hospitalization in August 
1994.  All in/outpatient, clinical, 
special study, and complete autopsy 
reports corresponding to the veteran's 
medical treatment at the San Juan-VAMC 
must be obtained and associated with the 
file.  The RO should proceed with all 
reasonable follow-up search inquiries 
that are indicated by this development 
action.  Efforts to obtain these records 
should be documented and any evidence 
received in response to this request 
should be associated with the claims 
folder.

2.  The RO must contact the appellant and 
request the names and addresses of all 
private physicians and/or medical 
facilities who provided medical treatment 
to the veteran, particularly, any medical 
records which correspond to treatment 
under the care of a Dr. F. Alvarez in the 
late 1970s.  After securing appropriate 
releases from the appellant, attempts to 
secure copies of records pertaining to 
any indicated private physicians and the 
above-cited Dr. Alvarez should be 
undertaken.  All records received in 
response to the request should be 
associated with the claims folder.  The 
RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records which are ultimately not obtained 
should be documented.

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law.  See Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After completion of the above, the RO 
must readjudicate the appellant's claims 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  In connection with 
this action, the RO must specifically 
address whether service-connected death 
compensation benefits should be granted 
on the basis that the veteran's service-
connected psychiatric disorder was a 
"contributory cause of death" under 
38 C.F.R. § 3.312(c)(1).  Any additional 
evidentiary/medical development required 
to fully address the contributory cause 
of death arguments advanced by the 
appellant should be undertaken according 
to established procedures used by the RO 
to develop and adjudicate the claim of 
service connection for the cause of the 
veteran's death.

If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

5.  The RO must develop and adjudicate 
the appellant's claims seeking 
entitlement to accrued and Section 1318 
DIC benefits, as alluded to above.  
Notice of the RO's decision regarding 
these claims, to include notice of her 
appellate rights attaching thereto if the 
decision is in any way adverse to the 
appellant, should be furnished in 
accordance with established claims 
processing procedures.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant need take no action until otherwise notified, 
but she and/or her representative may furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





- 8 -


